
	
		II
		110th CONGRESS
		2d Session
		S. 2801
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To help families avoid foreclosure and stay in their
		  homes by encouraging reasonable and responsible modifications for unworkable
		  and impractical mortgage loans, and to help preserve the rights of investors by
		  reaffirming the basic obligations of their investment agents to achieve the
		  most beneficial outcomes for their clients and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mortgage Enhancement and
			 Modification Act of 2008.
		2.Safe harbor for
			 qualified loan modifications or workout plans for certain residential mortgage
			 loans
			(a)Standard for
			 loan modifications or workout plansAbsent specific contractual
			 provisions to the contrary—
				(1)the duty to
			 maximize or not negatively affect, the recovery of total proceeds from pooled
			 residential mortgage loans is owed by a servicer of such pooled loans to the
			 securitization vehicle for the benefit of all investors and holders of
			 beneficial interests in the pooled loans, in the aggregate, and not to any
			 individual party or group of parties;
				(2)a servicer of
			 pooled residential mortgage loans shall be deemed to be acting on behalf of the
			 securitization vehicle in the best interest of all investors and holders of
			 beneficial interests in the pooled loans, in the aggregate if—
					(A)for a loan that
			 is in payment default under the loan agreement or for which payment default is
			 imminent or reasonably foreseeable, the loan servicer makes reasonable and
			 documented efforts, which shall be made available to the investors and holders
			 of beneficial interests in the pooled loans upon request, to implement a
			 modification or workout plan; or
					(B)the efforts under
			 subparagraph (A) are unsuccessful or such plan would be infeasible, engages in
			 other loss mitigation, including accepting a short payment or partial discharge
			 of principal, or agreeing to a short sale of the property, to the extent that
			 the servicer reasonably believes the modification or workout plan or other
			 mitigation actions will maximize the net present value to be realized on the
			 loans over that which would be realized through foreclosure under the present
			 terms of the contract; and
					(3)a servicer shall
			 be deemed to be acting on behalf of the securitization vehicle in the best
			 interest of all investors and holders of beneficial interests in the pooled
			 loans, in the aggregate, if the servicer makes efforts—
					(A)to proactively
			 contact borrowers that are reasonably considered to be approaching a calendar
			 date in which a predetermined or contractually established rate of interest on
			 the principal of the loan shall—
						(i)increase or
			 fluctuate in accordance with a designated market indicator or indicators;
			 or
						(ii)increase or
			 fluctuate within a predetermined range; and
						(B)to
			 determine—
						(i)the
			 ability of the borrower to make payments following a reset of interest rates
			 using common and appropriate metric standards such as debt to income
			 ratios;
						(ii)whether the
			 borrower is in danger of default or disclosure; and
						(iii)whether a loan
			 modification or other mitigation effort is appropriate.
						(b)Safe
			 harborAbsent specific contractual provisions to the contrary, a
			 servicer of a residential mortgage loan that acts in a manner consistent with
			 the provisions set forth in subsection (a), shall not be liable for entering
			 into a qualified loan modification, or other loss mitigation effort described
			 in subsection (a) to—
				(1)any person, based
			 on that person's ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest, and other payments in loans on the pool;
				(2)any person who is
			 obligated to make payments determined in reference to any loan or any interest
			 referred to in paragraph (1);
				(3)any person that
			 insures any loan or any interest referred to in paragraph (1) under any law or
			 regulation of the United States or any law or regulation of any State or
			 political subdivision of any State; or
				(4)any other person
			 or institution that may have a financial or commercial relationship and
			 association with the persons associated in paragraphs (1) through (3).
				(c)Rule of
			 constructionNo provision of this section shall be construed as
			 limiting the ability of a servicer to enter into loan modifications or workout
			 plans other than qualified loan modification or workout plans.
			(d)DefinitionsAs
			 used in this section, the following definitions shall apply:
				(1)Qualified loan
			 modification or workout planThe term qualified loan
			 modification or workout plan means a modification or plan that—
					(A)is scheduled to
			 remain in place until the borrower sells or refinances the property, or for at
			 least 5 years from the date of adoption of the plan, whichever is
			 sooner;
					(B)does not provide
			 for a repayment schedule that results in negative amortization at any
			 time;
					(C)does not require
			 the borrower to pay additional points and fees;
					(D)materially
			 improves the ability of the borrower to—
						(i)prevent
			 foreclosure; and
						(ii)resume a
			 reasonable repayment schedule based on, but not limited to, debt to income
			 ratio; and
						(E)would reasonably
			 reduce the likelihood of default of foreclosure during the life of the
			 modification or plan;
					(F)may waive any
			 prepayment penalties that reasonably inhibited a loan holder from fulfilling
			 his ability to pay down the principal or maintain regular payments as defined
			 by the terms of the loan; and
					(G)includes full and
			 accurate disclosure to the borrower of the terms of the modification or workout
			 plan, provided that such disclosures are executed in easy to understand terms
			 that demonstrate how the borrower will benefit from the new terms in such
			 modification or workout plan as compared with the terms and conditions of the
			 previous loan of the borrower.
					(2)Residential
			 mortgage loanThe term residential mortgage loan
			 means a loan that is secured by a lien on an owner-occupied residential
			 dwelling.
				(3)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, corporation, partnership, limited liability entity, special purpose
			 entity, or other structure that—
					(A)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
					(B)holds such
			 loans.
					(e)Limitations on
			 safe harborExcept for the provisions of section 2 that limit
			 liability for efforts to pursue qualified loan modifications or workout plans,
			 the provisions of this section shall not be construed to affect or limit any
			 other liability, duty, or other fiduciary obligation of the servicer to the
			 investors and holders of beneficial interests in the pooled loans to a
			 securitization vehicle, as prescribed by any other specific contractual
			 provision agreed upon, or any other liability, duty, or other fiduciary
			 obligation set forth under any—
				(1)law or regulation
			 of the United States;
				(2)law or regulation
			 of any State or political subdivision of any State; or
				(3)established and
			 approved standards for best practices of any industry or trade group.
				(f)Effective
			 periodThis section shall apply only with respect to qualified
			 loan modification or workout plans initiated prior to January 1, 2012.
			
